—Appeal by the defendant from a judgment of the Supreme Court, Kings County *332(Gary, J.), rendered March 3, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, after suppressing evidence of a belated on-the-scene showup, the Supreme Court properly determined that the prosecution established the existence of an independent basis for the complainant’s in-court identification of the defendant (see, People v Powell, 273 AD2d 483; People v Hyatt, 162 AD2d 713). The complainant’s Wade hearing (see, United States v Wade, 388 US 218) testimony established that she had a sufficiently prolonged, unobstructed view of the defendant both before and during the crime under good fighting conditions, and was able to describe him to police with sufficient specificity.
The defendant’s challenge to the legal sufficiency of the evidence adduced at trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the fight most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Santucci, J. P., S. Miller, Luciano and Smith, JJ., concur.